DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No. 16/570545 filed on 13 September 2019, and the Applicant’s Preliminary Amendment filed on 16 September 2019.
Claims 31-60 are current pending. Claims 31, 59, and 60 are independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 31-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/264462. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same subject matter and are substantially similar in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Instant Application 
US Application No.: 16/264462
31. A method comprising: defining, by a data intake and query system, a search scheme for applying a search query on a plurality of distributed data storage systems including an internal data storage system of the data intake and query system and an external data storage system communicatively coupled to the data intake and query system over a computer network; transferring, by the data intake and query system, a first portion of the search scheme to a search service;
receiving, by the data intake and query system from the search service, a first search result of the search query obtained by application of the first portion of the search scheme to at least the external data storage system of the plurality of distributed data storage systems; producing, by the data intake and query system, a second search result of the search query by applying a second portion of the search scheme to the internal data storage system; and causing, 





59. A data intake and query system comprising: a processor; and a memory having instructions executable by the processor to cause the data intake and query system to: define a search scheme for applying a search query on a plurality of distributed data storage systems including an internal data storage system of the data intake and query system and an external data storage system communicatively coupled to the data intake and query system over a computer network; transfer a first portion of the search scheme to a search service; receive, from the search service, a 







60. Non-transitory computer-readable media including computer-executable instructions that, when executed by a computing system, cause the computing system to perform  
transferring a first portion of the search scheme to a search service; receiving, from the search service, a first search result of the search query obtained by application of the first portion of the search scheme to at least the external data storage system of the plurality of distributed data storage systems;
producing a second search result of the search query by applying a second portion of the search scheme to the internal data storage system; and causing the first and second search results or data indicative of the first and second search results to be displayed by a display device.


29. A worker node of data fabric system, the worker node comprising: a processor; and a memory having instructions executable by the processor to cause the worker node to: receive search instructions defined by a search service, wherein the search instructions are based on at least a portion of a search scheme defined by a data intake and query system, wherein the search instructions instruct the worker node to obtain a plurality of search results from a plurality of distributed data storage systems communicatively coupled to the worker node over a network, wherein the plurality of 
30. A non-transitory storage medium storing program instructions, execution of which in a worker node of a data fabric system causes actions comprising: receiving search  


Regarding claims 31-60, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have derived theirs claim limitations from claims 1-30 of Application No. 16/264462 since they are claiming the same subject matter and are substantially similar in scope.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157